             Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 1 of 50




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTER~ DISTRICT OF PEl'i'NSYL VANIA

TRUSTEES OF THE NATIONAL ELEVATOR
INDUSTRY PENSION, HEALTH BENEFIT,
EDUCATIONAL, ELEVATOR INDUSTRY
WORK PRESERVATION FUNDS, ELEVATOR
CONSTRUCTORS ANNUITY AND
40l(K) RETIREMENT PLAN,
                      Plaintiffs,
                 V.                                        CIVIL ACTION NO.             F \LED
TOTAL ELEV ATOR COMPANY
and                                                                                                 ms
DELORES ESPOSITO,
                    Defendants.

                        COMPLAINT IN CONFESSION OF JUDGMENT

        Plaintiffs, Trustees of the National Elevator Industry Pension,

Educational, Elevator Industry Work Preservation Funds, Elevator Constructors Annuity and

40I(k) Retirement Plan Funds, by and through its undersigned counsel, hereby file this

Complaint in Confession of Judgment against Defendants, Total Elevator Company and Delores

Esposito, to collect the balance of a Settlement Agreement as the result of a breach of the terms

thereof, and states:

                                           PARTIES

        I.       The Plaintiffs are the Boards of Trustees of the National Elevator Industry

Pension, Health Benefit, Educational, Elevator Industry Work Preservation Funds, Elevator

Constructors Annuity and 40I(k) Retirement Plan Funds ("NEI Trust Funds"). The NEI Trust

Funds are multi-employer employee benefit plans as that term is defined in Sections 3(3) and

3(3 7) of ERISA, 29 U .S.C. § I 002(3) and (3 7).   The NEI Trust Funds are established and



                                                7
                    Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 2 of 50
.,.




      maintained according to the provisions of Agreements and Declarations of Trust and are

      provided for in the Collective Bargaining Agreement between the International Union of Elevator

      Constructors and the Defendant. The NEI Trust Funds are administered by the Trustees of the

      National Elevator Industry Pension, Health Benefit, Educational, Elevator Industry Work

      Preservation, Elevator Constructors Annuity and 40l(k) Retirement Plan Funds, 19 Campus

      Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.

               2.       Upon information and belief, at all times relevant, Defendant, Total Elevator

      Company ("Total Elevator Company''), is a corporation existing under the laws of the state of

      Illinois with offices located at the last known address of 30W020 Estes Street, Naperville, Illinois

      60563.

               3.       Upon information and belief, at all times relevant, Defendant, Delores Esposito is an

      owner and officer of Total Elevator Company, and located at the last known address of 30W020

      Estes Street, Naperville, Illinois 60563.

                                         JL'RJSDICTIOS AND VENUE

               4.       This Court has jurisdiction of this action under Sections 502 and 515 of the

      Employee Retirement Income Security Act of 1974 (as amended) ("ERISA"), 29 U .S.C. §§ 1132

      and 1145.

               5.       The Confession of Judgment authorizes the Plaintiffs to file this Complaint in this

      Court in the event of a default by the Defendants.

                                                     BACKGROUND

               6.       Total Elevator Company owed the Plaintiffs contributions and interest as a result of



                                                          8
             Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 3 of 50




its failure to pay reported contributions on behalf of its elevator constructor employees. Total

Elevator Company also owed the balance of a prior Judgment and settlement agreement, as well as

contributions and interest found due in a payroll audit.

        7.       On or about January 17, 2018, the Defendants entered into a Confession of

Judgment and Settlement Agreement to resolve the contribution delinquencies. Plaintiff's E,xhibit

I, Settlement Agreement; Plaintiff's Exhibit 2, Confession of Judgment.

        8.       The Confession of Judgment includes language in paragraph 10 whereby the

Defendants, Total Elevator Company and Delores Esposito, acknowledge that if there is an event of

default, a Judgment can be entered against the Defendants in favor of Plaintiffs.     Paragraph 10

specifically provides:

       If there is any default by Total Elevator Company and/or Delores Esposito in the
       payment of the said Settlement Agreement payments, the Judgment amounts in
       Civil Action No. 16-4950, and/or the Confession of Judgment amounts, and/or in
       the payment of the regular monthly contributions, or the failure of Total Elevator
       Company and Delores Esposito to abide by the terms of the attached Settlement
       Agreement, the entire balance due from said Defendants to the Plaintiff Funds
       shall immediately become due and payable by Total Elevator Company and
       Delores Esposito. Upon affidavit of the Plaintiffs of such default, a judgment in
       the full amount due, along with compliance with any outstanding obligations, may
       be entered immediately and shall be enforceable as a judgment against Total
       Elevator Company and Delores Esposito. The parties stipulate and agree that if
       there is an event of default by Total Elevator Company, or Delores Esposito and
       the Trustees give notice of non-payment to the Defendants or its attorney and
       Defendants fail to make any required payment and do not cure the breach within
       five (5) calendar days of the mailing, upon the filing of an affidavit of non-
       payment and/or noncompliance, Defendants shall not contest and this Court shall
       render a Final Judgment for the Confession of Judgment amounts in favor of the
       Trustees against the Defendants for Thirty-Eight Thousand Four Hundred Fifty
       dollars and Zero Cents ($38,450.00), plus the "to Be Determined" amounts set forth
       above, less any payments that have been made by Defendants to the NEI Plans,
       plus the costs and any attorney's fees incurred in obtaining the Judgment, plus the
       "to be determined" amounts. In the event that the Trustees right to file an affidavit
       of non-payment is triggered by Defendants' non-payment, the Trustees shall also

                                                   9
             Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 4 of 50




        be entitled to recover its attorney's fees and costs incurred in obtaining Final
        Judgment against Defendants, as well as any additional accrued interest. Total
        Elevator Company and Delores Esposito, collectively and individually, waive the
        right or opportunity to be heard prior to the entry of the judgment by this
        Confession on the records of a court.

Plaintiff's Exhibit I, Settlement Agreement; Plaintiff's txhibit 2, Confession of Judgment.

        9.       The Defendants are in default under the terms of the Confession of Judgment by

their failure to timely submit the regular monthly contributions for the months July. August,

September and October 2018. Plaintiff's E.xhibit 3, Miscellaneous Assessment Report; Plaintiff's

Exhibit 4, Affidavit of Robert Betts, ~ 4.

           10.   The Defendants are in default under the terms of the Settlement Agreement by their

failure to submit the regular monthly contributions when due, and as a result, the following amounts

are due:

                 Contributions for October-December 2017                        $11,381.03
                 Liquidated Damages on
                 October-December 2017 contributions                              $2,276.20
                 Interest for late payment of contributions for
                 August to ~ovember 2017                                           $398.71
                 Additional accrued interest on audit
                 of March 1, 2014 to September 30, 2015                           $1,356.58
                 Local Counsel Attorney's Fees and Costs                          $2,000.00
                  Interest for late remittance of Elective
                  Deferrals for 2/16, 3/16, 8/16                                   $812.63
                  Additional Audit accrued interest                                 $59.95
                  Additional Accrued Interest                                      $649.88
                 Attorney's Fees                                                 $1,201.50
                 Costs                                                            $400.00
                 The total amount due is                                        $20,536.48

Plaintiff's txhibit 3, Miscellaneous Assessment Report; Plaintiff's E.xhibit 4, Affidavit of Robert

Betts. Interest continues to accrue on the unpaid Settlement Agreement balance.

           11.   The Confession of Judgment provides that in the event of a breach and the Plaintiffs

                                                   IO
          Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 5 of 50




file this action to enforce the Confession of Judgment, the Plaintiffs are entitled to recover

attorney's fees and costs.      Plaintiff's Exhibit 1, Settlement Agreement; Plaintiff's Exhibit 2,

Confession of Judgment. The firm has firm expended 4.50 hours in the above captioned case on

behalf of Plaintiffs, which included the preparation of the Complaint in Confession of Judgment

and all the documents and Exhibits attached thereto. Plaintiff's txhibit 5, Attorney's Fees.

O'Donoghue & O'Donoghue LLP has negotiated a fee of $267.00 per hour (attorney time) with

its client, the Trustees of the National Elevator Industry Pension, Health Benefit and Educational

Funds for the performance of this type oflegal representation. The amount due in attorney's fees

is $1,201.50. Plaintiff's Exhibit 5, Attorney's Fees. In addition, the Plaintiffs expended $400.00

in the filing of this action.

        12.     Defendants are liable to the Plaintiffs under the Judgment by Confession for all of

the amounts owing the Plaintiffs by the Defendants.

        13.     Plaintiffs have notified the Defendants of the breach of the terms of the Settlement

Agreement, but Defendants have failed to correct the breach, which constitutes an event of default

under the terms of the Settlement Agreement.

        14.     Defendants are liable to Plaintiffs under the Judgment by Confession for all of

Plaintiffs' ongoing attorney's fees incurred in enforcing Defendants' obligations under the

Confession of Judgment and Judgment by Confession.

        15.     The Judgment to be entered does not involve a loan defined as a "consumer credit

transaction" in accordance with Annex. A to Title 231, Chapter 2950, Rule 295 1(a)(2).

        16.     The Confession of Judgment and Judgment by Confession arose out of a business



                                                  11
         Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 6 of 50




transaction and were not entered into for personal, family or household purposes. The Confession

of Judgment and Judgment by Confession do not arise out of a retail installment sale, contract or

account as defined under the Goods and Services Installment Sales Act, 69 P.S. § 1101, et seq.

        17.     The Judgment by Confession is not being entered against natural persons m

connection with a consumer credit transaction. The Judgment by Confession is not being entered in

connection with a residential lease.

        18.     Neither the Confession of Judgment nor the Judgment by Confession have been

assigned and Plaintiffs are the current holder thereof.

        19.     Judgment has not been entered on the Judgment by Confession or the Confession of

Judgment in any other jurisdiction.

       20.     The Judgment by Confession is less than twenty years old and no application for a

court order granting leave to enter judgment after notice is required.

       21.      Upon information and belief, the Defendants are not a member of the military.

       WHEREFORE, Plaintiffs, Trustees of the ;\lational Elevator Industry Pension, Health

Benefit, Educational, Elevator Industry Work Preservation Funds, Elevator Constructors Annuity

and 40I(k) Retirement Plan Funds, demand Judgment against Defendants, Total Elevator

Company and Delores Esposito, jointly and severally, in the total sum of $20,536.48.

                                                          Respectfully submitted,
DATE: December 18, 2018                                   O'DONOGIIUE & O'DONOGHUE LLP
                                                          Constitution Place, Suite 515
                                                          325 Chestnut Street
                                                          Philadelphia, PA 19106
                                                          Telephone (215) 629-4970
                                                          Facsimile (215) 629-4996
                                                          By:    AK4554
                                                                 Andrew Keiser

                                                   12
Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 7 of 50




                                         Attorney I.D. No. 314865

                                   By:   DDC3946
                                         David D. Capuano
                                         Attorney I.D. No. 70238
                                         Attorneys for Plaintiffs




                              13
         Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 8 of 50




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Complaint in Judgment by Confession, and

attachments, has been served by certified mail, as required by 502(h) of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. §l 132(h) this 18th day of December 2018 on the following:


                              Secretary of the Treasury
                              15th. and Pennsylvania Ave., N.W.
                              Washington, DC 20220
                              ATTI\: Employee Plans
                                      Internal Revenue Service

                             Secretary of Labor
                             200 Constitution Avenue, N.W.
                             Washington, DC 20210
                             ATTN: Assistant Solicitor
                                    for Plan Benefits Security


                                                            s/ David D. Capuano
                                                            David D. Capuano




                                               14
               Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 9 of 50
..



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVA.~IA

     TRUSTEES OF THE NATIONAL ELEVATOR
     INDUSTRY PENSION, HEALTH BENEFIT,
     EDUCATIONAL, ELEVATOR INDUSTRY
     WORK PRESERVATION FUNDS, ELEVATOR
     CONSTRUCTORS ANNUITY AND
     40I(K) RETIREMENT PLAN,
                           Plaintiffs,
                    V.                                           CIVIL ACTION NO.
     TOTAL ELEV ATOR COMPANY
     and
     DELORES ESPOSITO,
                         Defendants.

                                    CO:sFESSION OF JUDGMENT

            Pursuant to the authority contained in the Confession of Judgment, a copy of which is

     attached to the Complaint in Confession of Judgment filed in this action as Exhibit 2, I appear for

     the Defendants, Total Elevator Company and Delores Esposito, and confess judgment in favor of

     the Plaintiffs, Trustees of the National Elevator Industry Pension, Health Benefit, Educational,

     Elevator Industry Work Preservation Funds, Elevator Constructors Annuity and 40I(k)

     Retirement Plan Funds, and against Defendants, Total Elevator Company and Delores Esposito

     as follows:

              Contributions for October-December 2017                       $11,381.03
              Liquidated Damages on
              October-December 2017 contributions                            $2,276.20
              Interest for late payment of contributions for
              August to November 2017                                          $398.71
              Additional accrued interest on audit
              of March 1, 2014 to September 30, 2015                         $1,356.58
              Local Counsel Attorney's Fees and Costs                        $2,000.00
              Interest for late remittance of Elective
              Deferrals for 2/16, 3/16, 8/16                                   $812.63

                                                     15
               Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 10 of 50
•   +




               Additional Audit accrued interest                             $59.95
               Additional Accrued Interest                                  $649.88
               Attorney's Fees                                            $1,201.50
               Costs                                                        $400.00
              The total amount due is                                    $20,536.48



                                                        Respectfully submitted,

        DATE: December 18, 2018                         O'DONOGHUE & O'DONOGHUE LLP
                                                        Constitution Place, Suite 515
                                                        325 Chestnut Street
                                                        Philadelphia, PA 19106
                                                        Telephone (215) 629-4970
                                                        Facsimile (215) 629-4996

                                                        By:    AK4554
                                                               Andrew Kelser
                                                               Attorney I.D. No. 314865

                                                        By:    DDC3946
                                                               David D. Capuano
                                                               Attorney I.D. No. 70238
                                                               Attorneys for Plaintiffs




                                                   16
                Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 11 of 50
•   •




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PE1''NSYLVANIA

        TRUSTEES OF THE NATIONAL ELEV ATOR
        INDUSTRY PENSION, HEALTH BENEFIT,
        EDUCATIONAL, ELEV ATOR INDUSTRY
        WORK PRESERVATION FUNDS, ELEV ATOR
        CONSTRUCTORS Al'.'NUITY AND
        401(K) RETIREMENT PLAN,
                              Plaintiffs,
                      V.                                           CIVIL ACTION NO.
        TOTAL ELEV ATOR COMPANY
        and
        DELORES ESPOSITO,
                            Defendants.


                                        ASSESSMENT OF DAi'\1AGES

        TO THE PROTHONOTARY:

               You are hereby directed to assess damages in favor of Plaintiffs, Trustees of the National

        Elevator Industry Pension, Health Benefit, Educational, Elevator Industry Work Preservation

        Funds, Elevator Constructors Annuity and 40 I (k) Retirement Plan Funds, and against

        Defendants, Total Elevator Company and Delores Esposito as follows:

                 Contributions for October-December 2017                     $11,381.03
                 Liquidated Damages on
                 October-December 2017 contributions                          $2,276.20
                 Interest for late payment of contributions for
                 August to November 2017                                        $398.71
                 Additional accrued interest on audit
                 of March 1, 2014 to September 30, 2015                       $1,356.58
                 Local Counsel Attorney's Fees and Costs                      $2,000.00
                Interest for late remittance of Elective
                Deferrals for 2/16, 3/16, 8/16                                 $812.63
                Additional Audit accrued interest                                $59.95
                Additional Accrued Interest                                    $649.88
                Attorney's Fees                                               $1,201.50

                                                        17
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 12 of 50




      Costs                                                     $400.00
      The total amount due is                                 $20,536.48

      FOR A JUDGME~'T in the amount of$20,536.48.

                                             Respectfully submitted,

DATE: December 18, 2018                      O'DONOGHUE & O'DO~OGHUE LLP
                                             Constitution Place, Suite 515
                                             325 Chestnut Street
                                             Philadelphia, PA 19106
                                             Telephone (215) 629-4970
                                             Facsimile (215) 629-4996

                                             By:    AK4554
                                                    Andrew Kelser
                                                    Attorney l.D. No. 314865

                                             By:    DDC3946
                                                    David D. Capuano
                                                    Attorney I.D. No. 70238
                                                    Attorneys for Plaintiffs




                                        18
                 Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 13 of 50
f   •




                               I~ THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        TRUSTEES OF THE NATIONAL ELEV ATOR
        INDUSTRY PENSION, HEALTH BENEFIT,
        EDUCATIONAL, ELEV ATOR INDUSTRY
        WORK PRESERVATION FUNDS, ELEVATOR
        CONSTRUCTORS ANNUITY AND
        401(K) RETIREMENT PLAN,
                              Plaintiffs,
                       V.                                           CIVIL ACTION NO.
        TOTAL ELEV ATOR COMPANY
        and
        DELORES ESPOSITO,
                            Defendants.

                                     CERTIFICATION OF ADDRESSES

               David D. Capuano, Esq., certifies to the best of his knowledge, information and belief that

        the address of the Plaintiff Funds is 19 Campus Blvd., Suite 200, Newtown Square, PA 19073; the

        last known address of Defendant Total Elevator Company is 30W020 Estes Street, Naperville,

        Illinois 60563 and Defendant Delores Esposito is 30W020 Estes Street, Naperville, Illinois 60563.

                                                             Respectful! y submitted,
        DATE: December 18, 2018                              O'DONOGHUE & O'DO~OGHUE LLP
                                                             Constitution Place, Suite 515
                                                             325 Chestnut Street
                                                             Philadelphia, PA 19106
                                                             Telephone (215) 629-4970
                                                             Facsimile (215) 629-4996

                                                             By:    DDC3946
                                                                    David D. Capuano
                                                                    Attorney I.D. No. 70238
                                                                    Attorneys for Plaintiffs




                                                        19
·'   .            Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 14 of 50




                                IN THE CNITED STATES DISTRICT COURT
                             FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA

         TRUSTEES OF THE NATIONAL ELEV ATOR
         INDUSTRY PENSION, HEALTH BENEFIT,
         EDUCATIONAL, ELEVATOR INDUSTRY
         WORK PRESERVATION FUNDS, ELEV ATOR
         CONSTRUCTORS ANNUITY AND
         401 (K) RETIREMENT PLAN,
                                Plaintiffs,
                        V.                                           CIVIL ACTION NO.
         TOTAL ELEVATOR COMPANY
         and
         DELORES ESPOSITO,
                            Defendants.

                            ~OTICEOF RIGHT TO RECOVER ATTORNEY FEES
                                ANDCOSTSANDPROCEDURETO
                       FOLLOW TO STRIKE OR OPEN A CONFESSED JUDGMENT

         TO:    Total Elevator Company
                30W020 Estes Street
                Naperville, IL 60563

                Delores Esposito
                30W020 Estes Street
                Naperville, IL 60563

                 A judgment in the amount of $20,536.48, related to the Confession of Judgment and
         Settlement Agreement owed to the Plaintiffs, has been entered against you and in favor of the
         Plaintiffs without any notice of prior hearing based on a Judgment by Confession contained in a
         written agreement or other document allegedly signed by you. The U.S. Marshall or Sheriff may
         take your property or money to satisfy this judgment at any time after thirty (30) days after this
         notice has been served on you.

               You may have legal rights to defeat the judgment or to prevent your property or money
         from being taken. YOU MUST FILE A PETITION SEEKING RELIEF FROM THE
         JUDGMENT AND PRESENT IT TO A JUDGE WITHIN THIRTY (30) DAYS AFTER THE
         DATE ON WHICH THIS NOTICE IS SERVED ON YOU OR YOU MAY LOSE YOL'R
         RIGHTS.

                 Pursuant to 42 Pa.C.S.A. 2737.1 you are hereby notified that a debtor who has been
         incorrectly identified and had a confession of judgment entered against him shall be entitled to
         costs and reasonable attorney's fees as determined by the Court.
                                                         20
         Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 15 of 50




       Pursuant to 42 Pa.C.S.A. 2737.1 you are hereby notified of the instructions regarding the
procedure to follow to strike off or open a confessed judgment under Pennsylvania Rule of Civil
Procedure 2959, which is reproduced in full on the following page.

     YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT ONCE. IF YOU DO
NOT HA VE A LA WYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW WHERE YOU CAN GET LEGAL HELP.


                               Philadelphia Bar Association
                           Lawyer Referral and Information Service
                                    One Reading Center
                                 110 I :v1arket Street, 11th Fl
                                  Philadelphia, PA 19107
                                       (215) 238-6300

                                                    Respectfully submitted,

DATE: December 18, 2018                             O'DONOGHUE & O'DONOGHUE LLP
                                                    Constitution Place, Suite 515
                                                    325 Chestnut Street
                                                    Philadelphia, PA 19106
                                                    Telephone (215) 629-4970
                                                    Facsimile (215) 629-4996

                                                    By:    AK4554
                                                           Andrew Kelser
                                                           Attorney I.D. No. 314865

                                                    By:    DDC3946
                                                           David D. Capuano
                                                           Attorney I.D. No. 70238
                                                           Attorneys for Plaintiffs




                                               21
                  Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 16 of 50
'   $




        Pennsylvania Rule of Civil Procedure 2959
        Striking Off or Opening Judgment; Pleadings; Procedure

        (a)(l) Relief from a judgment by confession shall be sought by petition. Except as provided in
        subparagraph (2), all grounds for relief whether to strike off the judgment or to open it must be
        asserted in a single petition. The petition may be filed in the county in which the judgment was
        originally entered, in any county to which the judgment has been transferred or in any other
        county in which the sheriff has received a writ of execution directed to the sheriff to enforce the
        judgment.
        (2) The ground that the waiver of the due process rights of notice and hearing was not voluntary,
        intelligent and knowing shall be raised only
        (i) in support of a further request for a stay of execution where the court has not stayed execution
        despite the timely filing of a petition for relief from the judgment and the presentation of prima
        facie evidence of a defense; and
        (ii) as provided by Rule 2958.3 or Rule 2973.3.
        (3) If written notice is served upon the petitioner pursuant to Rule 2956.l(c)(2) or Rule
        2973. l(c), the petition shall be filed within thirty days after such service. Unless the defendant
        can demonstrate that there were compelling reasons for the delay, a petition not timely filed shall
        be denied.
        (b) If the petition states prima facie grounds for relief the court shall issue a rule to show cause
        and may grant a stay of proceedings. After being served with a copy of the petition the plaintiff
        shall file an answer on or before the return day of the rule. The return day of the rule shall be
        fixed by the court by local rule or special order.
        (c) A party waives all defenses and objections which are not included in the petition or answer.
        (d) The petition and the rule to show cause and the answer shall be served as provided in Rule
        440.
        (e) The court shall dispose of the rule on petition and answer, and on any testimony, depositions,
        admissions and other evidence. The court for cause shown may stay proceedings on the petition
        insofar as it seeks to open the judgment pending disposition of the application to strike off the
        judgment. If evidence is produced which in a jury trial would require the issues to be submitted
        to the jury the court shall open the judgment.
        (t) The lien of the judgment or of any levy or attachment shall be preserved while the
        proceedings to strike off or open the judgment are pending.
        (g) (1) A judgment shall not be stricken or opened because of a creditor's failure to provide a
        debtor with instructions imposed by an existing statute, if any, regarding procedures to follow to
        strike a judgment or regarding any rights available to an incorrectly identified debtor.
        (2) Subdivision (g)(l) shall apply to (1) judgments entered prior to the effective date of
        subdivision (g)1 which have not been stricken or opened as of the effective date and (2)
        judgments entered on or after the effective date.




                                                        22
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 17 of 50




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVA1''1A

TRUSTEES OF THE NATIONAL ELEVATOR
INDUSTRY PENSION, HEALTH BENEFIT,
EDUCATIONAL, ELEVATOR INDUSTRY
WORK PRESERVATION FUNDS, ELEVATOR
CONSTRUCTORS ANNUITY AND
40l(K) RETIREMENT PLAN,
                      Plaintiffs,
           V.                                CIVIL ACTION NO.
TOTAL ELEV ATOR COMPANY
and
DELORES ESPOSITO,
                    Defendants.


                 COMPLAINT IN CONFESSION OF JUDGMENT



                              EXHIBIT 1
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 18 of 50




                            SETILEMENT AGREEMENT


PARTIES: Trustees of the National Elevator Industry Pension Plan, National
         Elevator Industry Health Benefit Plan, National Elev•tor Industry
         Ed11cational Progrl.lll, Eleva.tor Industry Work Preservation Fnnds,,
               Elevator Constructors Annuity and 401(k) Retirement Plan ("NEI")
               19 Campw Blvd., Suite 200                     ·
               Newtown Square, PA 19073-3228

                Total Elevator Company
                30W020 Estes Street
                Naperville, n.. 60S63

                Delores Espo!itO
                30W020 Estes Street
                Naperville, n.. 60563


        THIS SETTLEMENT AGREEMENT is entered into this              lJ ~day of January
2018 between Total Elevator Company {..Total Elevator"). looited at 30W020 Estes

Street, Naperville, IL 60563, Delores Esposito, 30W020 Estes Street, Naperville, IL

60563, and the Trustees of the National Elevator Industry Pension Plan, National

Elevator Industry Health Benefit Plan, National Elevator Industry Educational Program.1

Elevator Industry Work Preservation Funds and Elevator Constructors Am:ruity and

401 (k) Retirement Plan ("National Elevator Industry Benefit Plans" or "NEI"), located at

19 Campus Baulevar~ Suite 200~ Newtown Square; Pennsylvania 19073-3228.

        Any reference in this Agreement to Total Elevator and/or Delores Esposito is also

a collectiv~ reference to '~otal mevator Company and Delores Esposito.»
        Total Elevator acknowledges that it owes lhe following amounts:


Page LIU
201 RSettlement Agreement
Civil Action No. 16-49SO
Monthly Contributions
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 19 of 50




                 Judgment balance in Civil Action No. 16-4950         $11,925.43
                 Contributions for October, November                  $28,568.40
                 and December 2017
                 Interest for late payment of contributions for
                 8wl2/I7                                                  $398.71
                Additional accrued interest on audit
                ofMarch It 2014 to September 30, 2015                   $1,3S6.5&
                Local Attorney's Fees and Costs                         $2,000.00
                Interest far late remittance of Elective
                Deferrals for 2/16, 3/16> 8/16                             $812.63
                Attomey~s Fees                                               TBD
                Costs                                                         TBD
                The total amount due is              $45,061.75 +-TBD amounts


NEI filed a lawsuit in the Federal District Court for the Eastern District of Pennsylvania,

Civil Action No. 16-4950 to collect delinquent monthly contributions, amounts found due

in a payroll audit for the peri.0-0 of March l> 2014 to September 30, 2015, liquidated

damages, interest, audit fees, attorney's fees and coots. Total b1evator did not respond to

the lawsuit and the Court entered an Order and Judgment on January 13, 2017 in the

amount of $52,882.79 for unpaid payroll audit contributions and interest, interest for late

payment of elective deferralst audit fees, liquidated damages, attorney's fees and costs.

The parties entered into a prior Settlement Agreement to pay the Judgment amounts, but

Total Elevator has breached that Settlement Agreement.

        Total Elevator owes $11,925.43 for the Judgment balance. Total Elevator also

owes $28,568.40 in contributions for October, November and December 2017. $398.71

in interest for tb.e late payment of contributio~ $1J56.S8        in additional audit interest.
$2,000.00 in attorney's fees and costs for local counsel's registration and collection

efforts for the Judgrnen.~ and an additional $812.63 in interest for the late remittance of



Page2/14
201& Settlement Agreement
Civil Action No.16-4950
Monthly Contributions
                                                                                     :a
elective deferrals. Total Elevator would like pay the amounts due and avoid collections,

                                                                          Total Elevatot' 1

                                                                        Delores &posito'
                                                                                          t.
                                                                                               • ·


                                                                                               ."tials
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 20 of 50




and as such agrees to pay the balance of the Judgment amounts and the additional

contributions and interest in this Settlement Agreement and the amounts due in the

attached Confession of Judgment          Total Elevator will also execute the attached

Confession of Judgment in order to resolve the amounts not included in the January 13,

2017 Judgment, to include, among others~ the payment of the outstanding coottibutions

and interest for October through December 2017, additional audit accrued interest,

interest fur the late nmtlttance of elective deferralst interest and the fees and costs

ex.pended by ~ counsel in its collection efforts.

         WHEREAS, Total Elevator would like to resolve the Judgment amounts, the

current contributions and interest delinquencies and the payroll audit delinquencies with

the National Elevator Industry Benefit Plans. Total Elevator agrees to pa,y these amounts

as well as the outstanding contributions and interest. See Para.graph 9.

         Total Elevator agrees to pay th.ese amounts as part of the Settlement Agreement.

         As a result of Total Elevator's monthly contribution delinquencies, the health

benefit coverage of its employees was tenninated effective December 31, 2017. The

Trustees have agreed to reinstate the health coverage as part of this Settlement

Agreement only upon the execution and receipt by the NEI Benefit Plans of this

Settlement Agreement. the Confession of Judgment, and the payment and cleeranre of

the good faith payment. Total Elevator acknowledges that if any of the regular monthly

benefit contribution payments or any Settlement Agreement payment are paid late or not

paid, or the regular monthly report forms are not submitted when due, or Total Elevator

otherwise breaches this Settlement Agreement. the health coverage of the employees of

P1gc,3/14
2018 Settlement Agreement
Civil Action No. ! 6'-4-950
Monthly Contributioll3
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 21 of 50




  Total Elevator> if and when reinstatoo, will immediately be terminated and not reinstated

  for the balance of the period of the Agreement, or until all ammmts then due are paid, or

 the breach is otherwise cured.

            WHEREAS. Total Elevator and the Trustees of the NEI Benefit Plans would like
                                 '
 to settle this matter without continued litigation. and;

            In consideration of Total Elevator's contractual obligation to NE4 Total Elevator

 agrees as follows:

            1.      On or before execution of the Settlement Agre.ement, Total Eleva.tor will

 submit a good faith payment of$5,000.00.

                    Following execution of the Settlement Agreement and the Confession of

 Ju~ament, beginning February 15, 2018, Total Elevator will submit twenty (2-0)
                                                               i
 consecutive monthly payment-, of $2,000.00 and then a twenty-first (21si:l payment of

 $61.75 on or before: Oc:tober 15, 2019, or until all amounts due are paid. The final

paymeut1 on or about October 15, 2019, will include the intetest th.at has accrued during

the period of the Settlement Agreement at the IRS rate for the underpayment of taxes

towards the outstanding amounts. See Paragraph 9. Total Elevator will call the NET

Benefits office on or before October 10~ 2019 to learn the additional accrued interest to

be paid with the final settlement agreement paymenl            Each monthly payment, not

iwluding the payment due on execution of the Agreetnent, will be received by counsel

for NEI on or before the lsth of each month beginning February 15t 2018. Total Elevator
will submit monthly installments until all amounts due are paid.

           3.      Total Elevato-r can prepay the amounts due herein at any time without

Page4/I4
2018 Settlement Agre..."'llWnt
Civil Action No. 16--4950
Monthly Coutnbutfons
                                                                         To"1_4.
                                                                          !Jspo:
                                                                      Delores
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 22 of 50




penalty.

         4.      It is further agreed that if Total Elevator fails to make any of the above

payments within five (S) business days from the due date, a five percent (5%) late fee

will be asse.ssed.

         5.      If pa}'ments under this Agreement are not received on or before the due

dat.e, or Total Elevator fails to comply with its performance obligation, 1',i'EI's counsel

will notify Total Elevator, either by mail, electronic mail or by facsimile and allow Total

Elevator five (5) calendar days to cure such breach.

        6.      If Total Elevator fails to cure any breach of this Agreement as speclfi-ed in

paragraph 5, NEI reserves the right to pursue enfot·cement of the balances due and

obligations referenced herein even if Total Elevator submits payments/performs after the

five (5) calendar day cure period.

        7.      Total Elevator will execute the attached Affulavit of Confession of

1udgment and immediately return the original signed Setttement Agreement and Affidavit

of Confession of Judgment to counsel for NEI. Failure to do so constitutes a default of

this Agreement.

        8.      Total Elevator acknowledges that it will remain current with its monthly

reporting and payment of benefit contributions to the NEI Benefit Plans. Total Elevator

acknowledges that it is and continues to be bound to the Restated Agreements and

Declarations ofTru& establishing the NEI Tnlilt Funds (hereafter "Trust Agreernenm") and

the Guidelines for Employers and IDEC Local Unions Participating in the National

Elevator Industry Health Benefit Plan, Pension Plan, Educational Program, Elevator

Pa~S/U
2018 Settlement Agreement
CivilAetkm No. 16--4950
Monthly Contn'butions
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 23 of 50




 Constructors Annuity and 401(k) Retirement Plan and Elevator Industry Work

Preservation Fund (hereafter "Guidelines").         The Trust docmnents provide that all

employers who becQme party to the Collective Bargaining Agreement and Decklration of

Trust agree to be bound by the decisions of 1he Trustees on delinquencies.

           9.         The Trustees of the NEI Plans have agreed to waive the $7,897.11 in

liquidated damages and $1,657.00 in audit fees awarded in Civil Action No. 16-4950 if

and only if Total Elevator satisfies this Settlement Agreement by submitting all

Settlement Agreement payments when due, reports and pays all monthly contributions

during the period of the Settlement Agreement in a timely manner, an.d otherwise satisfies

the terms of this Settlement Agreeroen4 the Judgment in Civil Action 16-4950 and the

Confession of Judgment If one or any of these Settlement Agreement payments or

monthly contn"bution payments is submitted late, or not submitted, or Total Elevator fails

to timely report the hours for its employees, or Total Elevator fails to report and remit the

missing deferrals as set forth herein, or Total Elevator otherwise breaches this Settlement

Agreement, such that Tota1 Elevator has breached the Agreement, these aniounts are not

waived and Total Elevator will pay these amounts as set forth herein.

           10.       All payments made tU'lder this Agreement shall be submitted to NEI in

care of O'Donoghue & O'Donoghue LLP. Constitution Place, Suite 515,325 Chestnut

Street, Philadelphia., PA 19106. Payments are dije as specified above, and will be

considered late if not received in the offices of O'Donoghue & O'Doo.oghue Ll...P -on or

before tho due date.

           11.       If Total Elevator breaches this A.greement by failing to satisfy ·

Pag~6/14
2018 Settle.r..1,.,"llt Agreement
Civil Action No. 16-4950
Monthly Contributions                                                 Delores Espe)
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 24 of 50




obligations as outlined lierein, NEI reserves the right to pursue enforcement of the

balances due. the other obligations detailed herein, without further notice, which may

include filing the Confession of Judgment in the Federal District Court for the Eastern

District of Pennsylvania. or Illi.t1.ois, and asking the court to award the Trustees all unpaid

contributions and interest, as well as all attomey•s fees, costs, interest, liquidated

dam.ages and any other fees and costs incurred as a result of the filing of the lawsuit or

cotlections of the amounts due. NEI may also register the Judgment and commence

collections. Failure to make any and all payments pursuant to this Agreement, andior

failure to submit the missing elective deferral report fotms along with the corresponding

deferrals, constitutes a default and all amounts are due. The health coverage of Total

Elevator's employees- wil! also be tenufnated upon a breach of this Agreement. NEI may

also register the Judgment and pursue collections.

           12.   Failing to pay regular monthly contributions as they become due, failing to

submit the scheduled Settlement Agreement payments called fur in this Agreement,

failing to submit monthly contribution reports in a timely mannert failing to report and

remitting any other elective defen'afu.~ constitute a breach of the Agreement If Total

EleV'ator breaches this Settlement Agreement, the Judgment and/or the Confession of

Judgment, any payments submitted thereafter will be applied first to the regular monthly

contributions that are delinquent until all of those regular monthly contributions become

current, and only then to the outstanding Settlement Agreement, Confession of Judgment

and Judgment amounts.




Page7/l4
2018 Settlement Agreement
                                                                                      .. vi?-
                                                                          Total E l e v a ~
Cml Action No. 16-4950
Monthly Contributions                                                   Delores Esposito !l Initials
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 25 of 50




           13.    On or before the 151h of each and every following month during the

pendancy of th.is agreement, Total Elevator will submit a report form along with payment

for the current monthly contributions. Total Elevator will submit these report forms and

payments to counsel for NEI. O'Donoghue & O'Donoghue LLP. If a check for one of

these payments does not clear the bank, is resubmitted and still does not clear, such

occurrence constitutes a breach of this Agreement.

           14.   NEI reserves the right to conduct an examination of Total Elevator's

books and records upon reasonable notke and during normal business hours as provided

in tho Collective Bargaining Agreement ~d Agreements and Declarations of Trust of the

Funds and collect any additional contributions found due and owing NEI as the result of

such examination. Total Elevator wilI submit to the audit without delay~ and will supply

the auditor all requested information within ten (10) business days of any request for

information. If any amounts m-e found due in the audit, Total E1evator will pay those

amoums withm thirty (30) days Qf receipt of the audit findings.

           15.   It is further agreed that if at any time during the duration of this

Agreement Total Elevator, or a portion thereof,, is sold/transferred to new ownership, in

any form, NEI will, without notice or demand, declare the entire principal amount of the

above--acknowledged indebtedness, then unpaid, plus accrued interest thereon, along with

any other contributions due and owing and/or unpaid, I!IlllIBdiately due and payable. If

Total Elevator is sold/transferred during the course of this Agreement, Total Elevator will

so advise the purehaser/trensferee of its obligations un.der this Agreement, and the

purchasetitransferee will retain the balance due of this Agreement. along with any other
                                                                                 • '(7£JJ
Page8/14                      .                                                  ~--
20 I 8 Settlement Agreement                                            Tow Elevator' . ' .als
Civil Action No. 16-4950                                                        /).
Monthly Contributions                                               Delores E     · s I ·als
      Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 26 of 50




contnbutions due and owing and/or unpaid, including any possible amounts owed in the

payroll audit, from the sale price 11.nd pay that amount to the Trustees.

          16.    It is further agreed that in the event Total Elevator defaults on this

Agreement, Total Elevator hereby agrees to waive all laws governing the statute of

limitations that are now or may hereinafter be in effect for any actions brought by NEI to

collect the remaining principal amount, then unpaid, together with any additional

amounts then due. In the event of a lawsuit or other collection activity to enfuroe the terms

of the Agreemen~ Total Elevator promises to pay costs, attorney's fees, liquidated damages

and any other related fees.

          17.    If Total Elevator breaches this Agreement by f.ailing to submit one of the

regular monthly contribution payments1 a Settlement Agreement payment, or otherwjse

breaches this Agreement as further detailed herein, the health coverage of Total

Elevator's employees will immediately be terminated until all amounts then due., or any

affirmative obligations, are paid and satisfied.

          18.   Total Elevator certifies that it has remitted all Elective Contributions owed

to the Elevator Constructors Annuity and 40I(k) Retir'-vlllent Fund due as of the date of

this Settlement Agreement. In the eve:11t that all Elective Contributions owed to the

Elevator Cottstmctors Annuity and 40l(k) Retirement 'Fund have not been reported

and/or remitted as of the date of this Settlement Agreement, Total Elevator and its

officers agree to report and remit said Elective Contnbutions immediately for any

outstanding periods and acknowledge that they are liable for any and all liquidated

damag,,s. interest, and lost earnings resulting from tire fal1ure of Total Elevator• to r~

Pa~Wl-4
201& Settlement A,greement
                                                                                     _...V
                                                                                      ___
                                                                            Total E1evajof:!!1:
CivilActionNo.16-4950                                                                ~
Monthly Contnoutions                                                   Delores fupositI:>'s Initials
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 27 of 50




 all Elective Contributions due on or before the date of this Settlement Agreement. Total

 Elevator agrees to remit all future Elective Contributions owed to the Elevator

Constructors Annuity and 401(k) Retirement Fund no later than seven (7) calendar days

after the Elective Contributions are deducted from the wages of its employees.

         19.      Upon the receipt and clearance of aJl amounts due in this Settlement

Agreement, and upon receipt of a. written request from Total Elevator, the Trustees will

file a Satisfaction of Judgment with the Court, Civil Action No. 16-4950.

         20.      The undersigned individual(s) or attorney(s) repres.ent that they are

authorized to settle this matter in accordance \Yith the terms of this Agreement.

         21.      The undersigned individual(s) is responsible for completing the company

information form and if any of this information is to change, will forward a new fonu{s)

detailing the changes to O'Donoghue & o•nonoghue LLP within five days from the date

any change occurred.

         22.      This Agreement shall be governed by the laws of the Commonwealth of

Pennsylvania.

         23.      Should any provision of this Agreement be declared or be determined by

any court of competent jurisdiction to be illegal, invalid, or unenforceable. the legality,

validity, and enforceability of the remaining parts, terms, or provisions shall not be

affected and the illegal, unenforceable or invalid part, temi, or provision shall be deemed

not to be part of this Agreement.

         24.      This Agreement iJets forth the entire Agreement between NBI and Total

Elevator with regard to the subject matter of this Agreement and supersedes ~.,. ·tall.i.
                                                                                  ~
P;gelO/U
2018 Settlement Agreement
CMI &tion No. 16-4950
                                                                        Total   m~~u:18
MoothJ;y C<>ntributions                                               Delores Espo to's Initials
     Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 28 of 50




prior Agreements or lUlderstandings, written or oral, between the parties. with regard to

that subject matter.

         25.     Time is of the essence of this Agreement, !ltld in all the terms, provisions,

covenants and conditions hereof.

         26.     If Total b1evator breaches this Agreement. in whatever form. and the·

Funds shall waive the same, or choose not to deem Total Eleva.t.'Or in default, such a

waiver shall not be construed as a waiver of any other default because of any other

default or breach. nor shall it be considered a waiver of or an election not to deem the

Settlement Agreement in default because of a like default on another occasion.

         27.     Total Elevator acknowledges that it has had the opportunity to consult

with legal counsel in anticipation of the execution of this Settlement Agreement.

         28.     Delores Esposito~ an owner and officer of Total Elevator> acknowledges

her status as a fiduciary regarding plan assets witltin the meaning of the Employee

Retireµient Income Security Act ("BRISA), such that if the NBl Plans need to institute a

lawsuit to collect the outstanding contributions, or otherwise pursue collections in thfa
                                  i
matter, she will be personally liable for any balance due in this Agreement as well as any

additional amounts that become du.e. Delores Esposito acknowledges that she exercises

discretionary authority and/or discretionary control respecting manage~t of any plan

assets, the amounts due and owing to the NBI Benefit Plans that are part of this

Settlement Agreement as well as any additional amonnts that become due and owing

subsequent to the execution of this Agreement.                                         ();,

                                                    Delores Esposito's lnitials - ~ - -

Page-11/14
201 S Settlement Agreeme1l1
Civil Action No.16-4950
Moothly Cpntn'butioos
                                                                         T~~~
                                                                       Delores Esposito•g I.nitiah
      Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 29 of 50




         29.     Title to all moneys paid into and/or due and owing to the National Ele,-a.tor

Industry Health Benefit Fund, Pension Fund, Education Fund, National Elevator Industry

40l(k) Annuity Retirement Fund and the Elevator Industry Work Preservation Fund, shall

vest in and remain exclusively in the trustees of said funds, respectively, relating to the

contributions due in this Settlement Agreement and any contributions that become due and

owing subsequent to the execution ofthis Settlement Agreement

                                       TRUSTEES OF THE NATIONAL ELEVATOR
                                       INDUSTRY PENSION, HEALTH BENEFIT,
                                       EDUCATIONAL, ELEVATOR INDUSTRY
                                       WORK         PRESERVA110N   FUNDS,,
                                       ELEVATOR CONSTRUCTORS ANNUITY
                                       AND 40l(K.) RETIREMENT PLAN

DATE:        ,J,-g),~
                   I
                                       By.      <£Jjc};;v;
                                       Title:   Nf{; ;/or A/C..C:                    F,,...h
                                       TOTAL ELEVATOR COMPANY

DATE:~Ji_                              By:       fi()eJl&zL<M~4o
                                       Title:   ocv/7 r.f r.____
                                                       (print)

                                       DELORES ESPOSITO ·

                                       By.       Ctf)L/J;uQ/          I ~

                                       Title:    0 fl)() (fl C
                                                       (print)




Page 12/14
2018 Settlement Ag.reement
Civil Action. No. 16-4950
Monthly Contributions
~·         Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 30 of 50




                             TOTAL ELEVATOR CO:t\iIPANY


                                          COMPANY INFORMATION FORt\1
     IComplete this form and return with the attad1ed Settlement Agreement. Please
      type or print *This form must be completed and attaclled to the back of the signed and
      dated Settlement Agreement.


      Corporate name of company:    ID :hLe              elf u&-to r Co                    t

     Otbernames used by c o m p a n y : - - - - - - - - - - - - - - -




     Telephone number:           {p 3   Q    lq ( qs:5 3
     Facsimile number:           Ca3o        ·7ql C[(fJ        33
     Electronic Mail address:    _f ______ ... _
     Tax ID number:

     I. U.E.C. Local number:

     Type of company:              ~levator Company                          Construction
     Company

     Attach a copy of the most recent Collective Bargaining Agreement Vtith the lU.E.C. or
     one of its locals.

     Elevator industry start date: _ _I   _~-1/,.......&~J~-/...._&~O-l.....,3=:1------
     Stateofin~rpo.raticrn;         -:CL,
     Company President
     Page 13/14
                                  ]).o lores f.2f>QottD ~
     2018 Settlement Agreement                                            Total Elevato.r2~
     Civil Action No. 16-4950
     Monthly Contn'butions                                              Delo~ F.sposito•a Imtials
        Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 31 of 50




Company Secretary:

Company Treasurer:

Company C.E.O.:

Registered agent:




Share holders and
percentage of shares held
                                        --   ----~
by each:                     S~l·-+            I DO °I 0
If applicable:

Represented by counsel:          _yes

Firm name:

Attorney na.tne!

Address:



Phone number:

Facsimile nnmber:       -------------------
Name of person completing form
                                              (print)

Signature                                     Date

Title




Pa~ 14114
201 & Settlement Agreement
CiVt1 Action No. 16-4950
Monthly C-0ntnbutions
            Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 32 of 50
.•




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     TRUSTEES OF THE NATIONAL ELEVATOR
     IJ-.;1)USTRY PENSION, HEALTH BENEFIT,
     EDUCATIONAL, ELEVATOR INDUSTRY
     WORK PRESERVATION FUNDS, ELEVATOR
     CONSTRUCTORS ANNUITY AND
     401 (K) RETIREMENT PLAN,
                              Plaintiffs,
                v.                                 CNIL ACTION NO.
     TOTAL ELEV ATOR COMPANY
     and
     DELORES ESPOSITO,
                            Defendants.


                      COMPLAINT IN CONFESSION OF JUDGMENT



                                    EXHIBIT 2
.   ~·             Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 33 of 50




                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

         TRUSTEES OF 11IE NATIONAL ELEVATOR
         INDUSTRY PENSION, HEALTH BENEFIT,
         EDUCATIONAL. ELEVATOR INDUSTRY
         WORK PRESERVATION FUNDS, ELEVATOR
         CONSTRUCTORS ANNUITY AND
         401 (K} RETIREMENT PLAN,
                                Plaintiffs,

                    v.                                                   CML ACTION NO.
         TOTAL ELEVATOR COMPANY
         and
         DELORES ESPOSTfO,
                            Defendants.


                                   AFFIDAVIT OF JUDGMENT BY CONFESSION
                         OFTOTALELEVATORCOMPANYANDDELORESESPOSITO


                 Total Elevator Company and Delores Esposito, being duly sworn, depose and say:

                    1.      Total Elevator Company's ('v-fotal Elevator"} principal place of business is

         30W020 Estes Street,. Naperville, IL 60563.

                    2.      Delores Esposito {"Esposito"} is an owner of Total Eleva.tor Company.

                    3.      Esposito's principal residence is 30WQ20 Estes SI.feet, Naperville, IL 60563.

                    4.      Esposito is authorized by the ownership or Total Elevator Company to confess

         judgment in favor of tbe Plaintiffs and against Total Elevator Company.

                    S.      Total Elevator Company and Delores Esposita confess judgment in this court in

         favor of the Plaintiffs, Trustees of the National Elevator Imtustry Pension, Hea11h Benefit.



         'fal.al ElC'\llltor Company
         2018 Affidavit of ~ i o n of Judgment
         Civil Action No.
..   1.,
                      Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 34 of 50




            E<htcational, Elevator Industry Work Preservation Funds, Elevator Constructors Annuity and

            401 (k) Retirement Plan (the "Trustees''), for the amounts set forth herein:

                       Contributions for October-December 2017                     $28,568.40
                       Liquidated Damages on
                       October-December 2017 contn'butions                          $5,313.68
                       Interest for late payment of contributions for
                       August to November 2017                                        $398.71
                       Additional accrued interest on audit
                       of March 1, 2014 to September JO, 2015                       $1,356.58
                       Local Counsel Attorney's Fees and Costs                      $2,000.00 ·
                       Interest for late remittance ofElective
                       Deferrals for 2/16, 3/16, 8/16                                 $812.63
                       Additional Audit accrued interest                                   TBD
                       Additional Accrued Interest                                         TBD
                      Attorney's Fees                                                  TBD
                      Costs                                                            TBD
                    The total amount due is $38,450.00, plus the ''to be determined" amounts

                      6.     Total Elevator Company and Delores Esposito hereby authorize the Trustees, their

           respective members, officersi directors, employe~ parents, subsidiaries, attorneys~ affiliates~

           successors or assigns to file this Affidavit of Confession ofJudgment with the Clerk. for the Eastern

           District ofPennsylvania and/or any Federal District Court in Illinois to enter judgment for the sum

           stated in Paragraph 5 again.st Total Elevator Company and Delores R~osito, less any payments

           made.

                      7.    Total Elevator Company and Delores Esposito hereby authorize th.e Trustees, their

           respective members. officers. directors, employees, parents, subsidiaries. attorneys, affiliates,

           successors or assigns to enter an appearance on their behalf and to confess judgment in favor of
           the Trustees.

                      8.    Total Elevator Company and Delores Esposito,jointly and severally, acknowledge

           responsibility for payment to the NEI Benefit Funds for the amounts set forth herein and the

           Total Elevator Company
                                                                                                      11
                                                                                                           (Jg
           2018 Affida'-lit of Confession of Judgment
           Civil Action No._
                                                                                            Totll.I   ~
                                                                                                      -vr,_ _ __
          Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 35 of 50




 amounts due in Civil Action No. 16-4950, less any amounts paid on the date of default.

            9.    Total Elev-a.tor Company and Delores Esposito agree to abide by t:he terms of the

 2018 Settlement Agreement negotiated concurrently with this Confession of Judgment The

Settlement Agreement requires Total Elevator Company and Delores Esposito to make certain

payments to satisfy the outstanding amounts set forth therein and the amounts in this Confession

of Judgment and to perform certain aflhmative obligations (i.e. report and remit elective deferrals

and monthly contributions). If payments are made pUISUan.t to the Settlement Agreement and the

NEI Benefit Plans governing documents, that is the company has not breached the Settlement

Agreement, this Confession of Judgment shall not be filed.

           10. ffthere is any default by Total Elevator Company and/or Delores Esposito in the

payment of the said Settlement Agreement payments, the Judgment amounts in Civil Action No.

l 6-4950, and/or the Confession of Judgment amount.st and/or in the payment of the regular

monthly contributions. or the failure of Total Elevator Company and Delores Esposito to abide by

the terms of fhe attached Settlement Agreement. the entire balance due from said Defendants to

the Plaintiff Funds shall immediately become due and payable by Total Elevator Company and

Delores Esposito. Upon affidavit of the Plaintiffs of such default,, a judgment in the full amount

due, along with compliance with any outstanding obligations. may be entered immediately and

shall be enforceable. as a judgment against Total Elevator CQmpany and Delores Esposito. The

parties stipulate and agree that ifthere is an event of default by Total Elevator Company, or Delores

Esposito and the Trustees give notice of non-payment. to the Defendants or its attorney and

Defendant(s) fails to make any required payment, and do not cure the breach within five (S)

calendar days of the mailing of the notice, upon the filing of an affidavit of non~payment and/or

Total-Co_.;,
20 I & Affidavit of Contbtsion of Judgment
~~~                                                                                    .
                                                                                       d-1-:.,
                                                                                Total Eteva.tor'~rus

                                                                              Delorc&Es~&Initi411
           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 36 of 50




 non-compliance Defendants shall not contest and this Court shall render a Final Judgment for the

 Confession of Judgment amounts in favor of the Trustees against the Defendants for Thirty Eight

Thousand Four Hundred Fifty Dollars and Zero Cents ($38,450.00). plus the ''To Be Determined"

amonnt.s set forth above, less any payments that have been made by Defendants to the NEI Plans,

plus the costs and any attorney's fees incurred in obtaining the Judgmen~ plus the "to be

detennined" amounts. In the event that the Trustees right to file an affidavit of non-payment is

triggered by Defendant's non~pa.yment and/or non-compliance, the Trustees shall also be entitled

to recover its attorney's fees and costs incu.rred in obtaining Final Judgment against Defendants.

as well as any additional accrued interest.     Total Elevator Company and Delores P.spos.it-0,

collectively and individually, wai-ve the right or opportunity to be heard prior to the entry of the

judgment by this Confession on the records of a court.

           11. Tota! Elevator C.Ompany and Delores Esposito acknowledge their obligation to

make the payments and perform certain actions as delineated in the Settlement Agreement and this

Confession of Judgment in accordance with the terms and conditions delineated herein and i11 the

Settlement Agreement and this Confession of JudgmenL The NEI Plans agree to accept this

payment of Thirty Eight Thousand Four Hundred Fifty Dollars and Zero Cents ($38,450.00), plus

the uTo Be Determined" amounts set forth above (the «settlement Payrnent'j and attorney's fees

and costs to resolve the to be filed Confession of Judgment lawsuil

           12. Upon receipt and clearance of the final payment of the amounts due in this

Confession of Judgment, and upon receipt of a written request submitted by Total Elevator and

Delores Esposito, the Plaintiffs will provide Total Elevator Company and Delores Esposito an



Tota! Elevator Company
2018 Affidavit of Confession of Jndgmetit
Civil Action No.
                                                                             Delores
            Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 37 of 50




 Plaintiffs will also return the Affidavit of Confession of Judgment to Total Elevator Company and

 Delores Esposito.

             13. This Confession of Judgment shall be filed with the Court in an action to be fl.led

upon default by Total Elevator Company and/or Delores Esposito.

             14. The person(s) signing this Confession of Judgment warrants and represents that

they possess full authority to bind th.e persons on whose behalf they are signing.
             15. The Judgment to be entered does not involve a loan defined as a. "consumer credit

transaction" in accordance with Annex. A to Title 231, Chapter 2950, Rule 295 l(a)(2).

             16. The Settlement Agreement a.11d Confession of Judgment do not arise out of a retat1

installment sale, contract or account as defined under the Goods and Services Installment Sales

Act, 69 P.S. §1101, et seq.

             17. The Confession of Judgment is not being entered against natural persons in

connection with a consumer credit transaction. The Confession of Judgment is not being entered

in connection with a re.sidentiaJ lease.

            I&, Total Elevator Company and Delores Esposito aclmowledge that neither are

members of the military.

            19. This Confession of Judgment, and the Settlement Agreement may be executed in

any number of counterparts. each of which shall be an original and all of which shall together

constitute on~ and the same instrument
            20. Facsimile and email versions shall have the same force and effect as originals.

            21. Only the-signatures of the parties appear on. the following page.



Total Ewntor Company
20 I & Affi.da\l'i.t of Confession of Judgnwnt
Civil Action N11,
          Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 38 of 50




TOTALELEVATORCOMPANY ~
By: ':.p±' l O C,(> S fsp DS i J:i..L
Title:     ()u} Y\ <R f
State of   --::C. ~ )
) ss:
County of    J1c P~
I, Delores Esposito for Total Elevator Company, having read tile foregoing AFFIDAVIT and
CONFESSION OF JUDGMENT, certify under penalties as provided by law pursuant to §l-
109 of the Code of Cm1 Procedure that the statements set forth in the foregoing AFFIDAVIT
AND CONFESSION OF JUDGMENT are true and correct, except as to matters therein
stated to be on information and belief, and as to such matters the undersigned certifies as set
forth that she verily believes the same to be true. I understand that the foregoing statements
are made subject to penalties for perjury pertaining to making false statements to
authorities.
          cdL    1
               f&:z_«1
                           /J
                          /l~
                                     ,,
                                                                  Dated: . I IC/
                                                                                     4+/;
         Del~e;Esposito for ~E1e¥a:tor Comp"ny                                    (J

SIGNED and SWOR..'-'i' to before me on _ _ _ (date) by ~-----<na.n1e/s of
person/s mu.king statement).

Notary Public

DELORES ~ O                   ~             ~
By:      t£l1':tl ~~
Stateof~ )
)ss:        ~
County of  lt ·
I, Delores Espo o, having read the foregoing AFFIDAVIT and CONFESSION OF
JUDGME:NT, certify under penalties as provided by law pursuant to §1-109 ofthe Code of
Civil Procedure that the statements set forth in the foregoing AFFIDAVIT AND
COl'l"FESSION OF JUDGMENT are true and correct, except ~s to matters therein stated to
be on information and belief, and as to .such matters the undersigned certifies as set forth
that she verily believes the same to be true. I understand that the foregoing statements are
made sub· ct penalties r perjury            ining to making false statements tol.af,tb
                                                                                    tb.2J1ori.Jf't.
                                                                                            ·
                                                                        Dated:               1f-1-tl
                                                                                          t {/

                                                  1
SIGNED and SWORN to before me on             lt       ri   (date) by   Oe ,..,res   f;SfvSJv (ruuue/s of
pe?ou/s maki!tg statem.ent).
  [f:r:f/-vtlf£ 'f~         l--;Jr
Notary Public

Total h1evator Company
2018 Affidavit of Confession of llldgmeut
Civil Action No.
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 39 of 50




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEVATOR
INDUSTRY PENSION, HEALTH BENEFIT,
EDUCATIONAL, ELEV ATOR INDUSTRY
WORK PRESERVATION FUNDS, ELEVATOR
CONSTRUCTORS AA'NUITY AND
40 I (K) RETIREMENT PLAN,
                        Plaintiffs,
           V.                                CfVIL ACTION NO.
TOTAL ELEV ATOR COMPANY
and
DELORES ESPOSITO,
                    Defendants.


                 COMPLAI~T IN CONFESSION OF JUDGMENT



                             EXHIBIT 3
                           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 40 of 50

                                                                                                                     ,;.



:2.24·20 Nov 30 2018                M I S C E    ~   L A N E O C S    A S S E S S M E N T S   R E P O R T   PAGE l

EMP~OYER                         (S/L/AzALLl :   S        3259-0001
RECE:VED FROM 8ATE
RECE:VE8 THRU DATE
ASSESSMENT PAYMENT 8EPOSIT FROM
ASSESSMENT PAYMENT DEPOS:T TRRU
OPEN, CLOSED                  :O,C,<CR>zALL):    0
BA~ANCE ASOF DATE                                ::/30/20:8
REPORT, STATEMENT, BOTH               <R/S/Bl:   R

                           ASMT
GR00P    FCN8     CONTRACT TYPE      AREA            EMPLOYER

         HO
         PO
         CHW
         BHW
                                 Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 41 of 50                                                                     i.




                                                                                                                                                                    ~




:2.24:20 Nov 30 2018                          MI S C E L L A N E O U S       A S S E S S ME N T S           R E P O R T                            PAGE 2

32S9-0001 - TOTAL ELEVATOR CO                                                                                                Zone
Tax ID:                                                                                                                      Local      0002
                                                                Interest Stop Date:                                          Region: Rl
3CW020 ESTES S':'                                               Interest Start Date:                                         :::.ast Audit Dates
NAPERVILLE, I:..               60563-9605                                                                                    From 03/01/2014 to 09/30/2015

                                                                    Asmt                      Payment         Payment       Payment
Period     Received     Remit. Type           AsmtType Refno        Amount         Interest   Date            Amount        Check i    Ind   Sts    Balance

09/201S 07/07/2016 AUDIT FEE                  AF       HS71S5           16S7.00                                                       AF     0         1657.00
09/2015 C7/87/2016 AUDIT REPORT               A        HZ7272           91C4.24        263.40 07/07/2016           o.oc               A      0          263.40
                                                                                              05/08/2017        9104.24     2020      A
09/2015 07/07/2Cl6 AUDIT REPORT               A        HZ7276          15408.84        664.51 07/07/2016            0.00              A      0          664.51
                                                                                              OS/08/2:)17        153.78     2020      A
                                                                                              05/30/2017        2SOC.OO     2061      A
                                                                                              08/01/2017        2SOO.OO     2227      A
                                                                                              08/:4/2017        2SOO.OO     2247      A
                                                                                              09/21/2017        2SOO.OO     2399      A
                                                                                              10/23/2017        2500.00     :023      A
                                                                                              l 1/06/2017       2500.00     W6531     A
                                                                                              12/08/2017         25S.06     2SOO      A
C9/2015 07/07/2016 AUDIT REPORT               A        HZ7278          14972.4S        488.62 07/07/2016            0.00               A     0          488.62
                                                                                              OS/08/2017       1022 7. 51   2020      A
                                                                                              OS/08/2017        2SOO.OO     2020      A
                                                                                              12/08/2017        2244.94     2500      A
09/2015    07/07/2016   AUDIT SIMPLE IN       AS!      HZ7279            8S6.42               05/08/2017         823.74     2020       ASI   0           32.68
C9/2015    07/87/2016   AUDIT SIMPLE IN       AS!      HZ7280            S43.64                                                        ASI   0          543.64
09/201S    01/13/2Cl7   SE':'T:..E AGREEMEN   SA:..    JF9206           7897.11                                                        SAL   0         7897.ll
09/20:S    01/l3/2017   SET':':..E AGREEMEN   SA':'    JF9287           179S.OO                                                        SAT   0         1795.00
10/2017    01/18/2018   SETTLEMENT CONT       SCA      JG4622           9639.84         35.87 Ol/10/2Cl8        1687.37     W45916     SCA   0           3S.87
                                                                                              0:1:112010        2500.00     W3431      SCA
                                                                                              02/06/2018        2000.00     Wl7095     SCA
                                                                                              03/01/2018        2000.00     4516       SCA
                                                                                              04/02/20:8        14S2.47     2744       SCA
11/2017 01/:8/20:8 SETT:..EMENT CONT SCA               JG4624          10246. 32       235.71 04/02/2018         S47.53     2744       SCA   0          235.71
                                                                                              OS/03/2018        2500.00     W5169      SCA
                                                                                              06/01/2018        2500.00     WS102      SCA
                                                                                              07/C9/2018        2000.00     WS641      SCA
                                                                                              10/02/2018        2000.00     W9432      SCA
                                                                                              ll/CS/2018         698.79     W26107     SCA
12/2017    01/18/20:8   SETT:..EMENT coN7     SCA      JG462S           8682 .24       378.30 ll/OS/2018        1301.2:     W26107     SCA   0         7759.33
12120: 7   01/18/20:8   SETTLE AGREEMEN       SAI      JG4626            398. 71                                                       SAI   0          398.71
12/2017    Cl/:8/2018   SETTLE AGREEMEN       SAT      JG4627           2000.00                                                        SAT   0         2000.00
01/2018    C2/28/2018   CONTRIBUTIONS         CC       JH1257           545:.60         18 87 02/28/2018           0.00                cc    0           18.87
                                                                                              03/01/2018        7451.60 4516           cc
                                                                                              03/01120:8       -2000.00 4516           cc
02/2018 03/30/2018 CONTRIBUTIONS              CC       JH7237          14768.88         50.91 03/30/2018           0.00                cc    0              5C.91
                                                                                              04/04/2018       l4768.88 2746           cc
                           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 42 of 50                           '•


                                                                                                                    ~




03/2018 C5/30/20:8 CONTR:BU:IONS   cc   JJ9567    6971.44    7C.33 05/30/2Cl8      o.co            cc   0   70.33
                                                                   06/l2/20l8   4471.44   W3192    cc
                                                                   06/20/2018   2500.CO   Wl6435   cc
C4/2018 05/30/20:8 CONTR:BUTIONS   cc   JJ9566    5451. 60   46.47 05/30/2018      0.00            cc   0   46,47
                                                                   06/26/2018   5451.60   W5948    cc
C4/2C:8 06/:3/20:B CONTRIBUTIONS   cc   JK0515    2643.20    22.52 06/13/2018      0.00            cc   0   22.52
                                                                   06/20/2018   2500.0C   W16435   cc
                                                                   06/26/2018    143.20   W5948    cc
C5/20:8 07/31/2018 CONTRIBU:IONS   cc   J:.3274   8953.84    76.02 07/23/2018   8953.84   Wl4982   cc   0   76,02
                                                                   07/3:/2018      0.00            cc
                           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 43 of 50                                                                       "'

                                                                                                                                                                (.




12:24 20 Nov 30 2018                   M    S C E    ~   L A N E O U S       A S S E S S ME N T S        R E P O R T                           PAGE 3

3259-0001 - TOTAL ELEVATOR CO                                                                                            Zone
Tax :D·                                                                                                                  Local   0002
                                                               Interest Stop Date:                                       Region: Rl
30W020 ESTES ST                                                Interest Start Date:                                      Last Audit Dates
NAPE RV ILLE, IL          60563-9605                                                                                     From 03/01/2014 to 09/30/2015

                                                                    Asmt                       Payment     Payment      Payment
Period   Received   Remit. Type        AsmtType Refno               Amount        :::nterest   Date        Amount       Check II   Ind   Sts    Balance
         ---------- --------------- -------- ---------- ---------- ---------- ----------- --------- ---------- ---- ---- ----------
06/2018 08/01/2018 CONTRIBUTIONS       cc           .;"~3324           8441.72          79.68 c810:12018        0.00               cc    0              79.68
                                                                                              08/31/2Cl8     7451.00 7451          cc
                                                                                              :1102120:8      990.72 947622:711    cc
07/20:8 10/23/2018 CONTRIBUTIONS       cc           .;"M98:9           6905.36          95.35 :0/23/2018        0.00               cc    0         2091.43
                                                                                              ::/02/2018     4909.28 9476221711    cc
08/2018 10/23/20:8 CONTRIBvTIONS       cc           JM9820            10638.88         133.54 10/23/2018        0.00               cc    0        :0772.42
09/2018 11/19/20:8 CONTR:BUT:ONS       cc           JN4040             825:.74          68.90 ::1:9/2018        0.00               cc    0         8320.64
10/2018 11/30/2018 CONTRIBUT:ONS       cc           JN4638             6971.44          29.05 11/30/2018        0.00               cc    0         7000.49
                                                                     --------- ----------                  ---------                             ---------
TOTALS FOR EMP~OYER 3259·0001                                        168651. 51      2758.05               119088. 20                             52321. 36
                            Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 44 of 50                                                                       ,.

                                                                                                                                                                 ~




12:24:20 Nov 3C 2018                    MI S C E L L ANE OUS           A S S E S S ME N T S               R E P OR T                            PAGE 4

3259-0001 - TOTAL E~EVA~OR CO                                                                                            zone
~ax ID:                                                                                                                  Local   C:J02
                                                         Interest Stop Date:                                             Region: Rl
30W:J20 ESTES S':'                                       Interest Start Date:                                            Last Audit Dates
NAPERV:LLE, I~             60563-9605                                                                                    From 03/01/2014 to 09/30/201!':>

                                                             Asmt                               Payment    Payment      Payment
Period    Received   Remit. Type        AsmtType Refno       Amount          Interest           ::>ate     Amocint      Check t     Ind   Sts    Balance

GRAND ':'OTA~S                                                 1686!:>l.51      27!':>8. O!:>               119088.20                              !':>2321.36
       Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 45 of 50




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEVATOR
INDUSTRY PENSION, HEALTH BENEFIT,
EDUCATIONAL, ELEV ATOR INDUSTRY
WORK PRESERVATION FUNDS, ELEVATOR
CONSTRUCTORS ANNUITY AND
40l(K.) RETIREMENT PLAN,
                       Plaintiffs,
           V.                                 CIVIL ACTION NO.
TOTAL ELEV ATOR COMPANY
and
DELORES ESPOSITO,
                    Defendants.


                 COMPLAINT IN CONFESSIO~ OF JUDGMENT



                             EXHIB1T4
I   t,   '   ....
                           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 46 of 50




                                            IN THE t:~ITED STATES DISTRICT COCRT
                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    TRUSTEES OF TI fE NATIONAL ELEVATOR
                    INDUSTRY PE:'.'.ISION, HEALTH BENEFIT,
                    EDUCATIONAL, ELEV ATOR INDUSTRY
                    WORK PRESERVATION FUNDS, ELEVATOR
                    CONSTRUCTORS ANNUITY AND
                    40l(K) RETfREMENT PLAN,
                                              Plaintiffs,
                                    V.                                            CIVIL ACTION NO.
                    TOTAL ELEVATOR COMPANY
                    and
                    DELORES ESPOSITO,
                                                   Defendants.

                            AFFIDAVIT OF ROBERT 0. BETTS, JR. IN SUPPORT OF PLAINTIFFS'
                                    COMPLAINT FOR CONFESSION OF JUDGMENT

                            I. Robert 0. Betts Jr.. Executive Director of the National Elevator Industry Pens.ion. and

                    Health Benefit Funds, (hereafter the "Trust Funds"), hereby declare, certify. and verify and state

                    under penalty of perjury that the following is true and correct.

                            1.     I am the Executive Director for the National Elevator Industry Pension. Health

                    Benefit Plan Funds, Elevator Constructors Annuity and40l(k) Retirement Plan, and 1 am authorized

                    to execute this Affidavit on behalf of the Trustees of the h"EI Funds, National Elevator Industry

                    Education Program and Elevator Industry Work Preservation Fund.

                           2.      That the Defendant Total Elevator Company is signatory to a Collective Bargaining

                    Agreement (hereafter the "Agreement") with the International Union of Elevator Constructors

                    (hereafter the "Union''). and at all times relevant to this matter was bound to the Agreement

                           3.      That on or about January 17, 2018, the Tr.uste~s entered into a Settlement

                    Agreement for Total Elevator Company to pay $45,061.75 to resolve a contribution and interest

                    delinquency with the NEI Benefit Plans. See Plaintifft · E."Chibit I, Settlement Agreement The

                    Settlement Agreement requires Total Elevator Company to make monthly installments until all
- ~ - Case
      - -2:18-cv-05502-RBS
           -------           ----------------~
                           Document 1 Filed 12/20/18 Page 47 of 50




   amounts due in the Settlement Agreement are paid. Total Elevator Company must also remain

   current \.\ith its regular monthly contributions. Total Elevator Company has breached the terms of

   the Settlement Agreement by it'> failure   10   stay currer.l with its regular m('lllthly cnntrihurinns:

           4.     Total Elevator underpaid the July 2018 contributions, which were due on .August

   15, 2018, the August 2018 contributions, which were due to be paid by September 15, 2018~ the

   September 2018 contributions. \\hich were due to be paid by October 15, 2018, and the October

   2018 contributions, which were due to be paid by November 15, 2018.

          5.      Total Elevator Company also executed a Confession of Judgment, which amount

   is less than the Settlement Agreement amounts because the Settlement Agreement also includes

   an amount from a Judgment in Civil Action No. 16-4950 issued in the Federal District Court for

   the Eastern District of Pennsylvania.

          6.      A balance exists on the Confession of Judgment for the following amounts:

            Contribution~ for October-December 2017        £1 l,38Ul3
            Liquidated Damages on
            October-December 2017 contributions             $2,276.20
            Interest for late payment of contributions for
            August to November 2017                           $398.71
            Additional accrued interest on audit
            of March 1, 2014 to September 30, 2015          $1,356.58
            Local Counsel Attorney's Fees and Costs         $2,000.00
            Interest for late remittance of Elective
            Deferrals for 2/16. 3/16, 8/16                     $812.63
            Additional Audit atcrued interest                   $59.95
            Additional Accrued Interest                        $649.88
            Attorney's Fees                                 $1,201.50
            ~~ts"-~~~~~~~~~~~~~~~~~--'$~4~0~0.=---00
            The total an1ount due is                       $20,536.48
. -· ..           Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 48 of 50




                 7.      1be liquidated damages are different from the original Confession of Judgment as

          the amounts included herein represent the liquidated damages on the contributions now outstanding.

                 8.      A true and correct copy of the Settlement Agreement and the Confession of Judgment

          setting forth the language regarding the Judgment by Confession is attached to the C9mplaint in

          Confession of Judgment as Plaintiff's ExhihiL J, Settlement Agreement: Plaintfff's £-r:hihil 2.

          Confession of Judgment..


                  Under the penalty of perjury, I declare that the statements in this Affidavit are true and
          correct to the best of my knowledge and belief.



                                                              Robert 0. Betts, Jr.,  cutive Director
                                                              National Elevator Industry Benefit Plans
. .
 ..,          Case 2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 49 of 50



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       TRUSTEES OF THE NATIONAL ELEVATOR
       INDUSTRY PENSION, HEALTH BENEFIT,
       EDUCATIONAL, ELEVATOR INDUSTRY
       WORK PRESERVATION FUNDS, ELEVATOR
       CONSTRUCTORS ANNUITY AND
       401(K) RETIREMENT PLAN,
                             Plaintiffs,
                 V.                                 CIVIL ACTION NO.
       TOTAL ELEVATOR COMPANY
       and
       DELORES ESPOSITO,
                          Defendants.


                       COMPLAINT IN CO;'t.'FESSIO:'J OF JUDGMENT



                                    EXHIBIT 5
         Timeslip ListCase
                       Report
                           2:18-cv-05502-RBS Document 1 Filed 12/20/18 Page 50 of 50 Page 1 of 1
~-.::...,"'

                                                                       O'DONOGHUE & O'DONOGHc'E                                                Page
         Session    JX-ATM/131932/2                             Selected timeslips for 328 D:J CAPUANO                                         Date   12ll2!2Gl8
         Report:    Tiroeslip List                                                                                                             Time   :c · 38   22

          Work
         Record
         Effect     Session Client/Name                                Matter ------------- Recorded
          Date       Trans Matter/Description                           Type    Rate Set   Hours  Rate            Value       Narrative

         10/26/18     77623 3S0'          NEI FVNDS COLLECTION          BIL   3SQ7           2   ,o                  667 5: Review sta":u.s of co!lections,
         l:/Cl/18        8 7 S86          TOTAL ELEVATOR                BILLED BILLABLE                                     draft complaint in confession of
         :0/26/18            Location     PA    Pl!ILADELPBIA, PA                                                           j..1dgmer.t. prepare exhibits; draft
                             LOCATION     PA    PHILADELPHIA                                                                correspondence to clerk

         12/12/18    113;45 l'.,0 7       NE! FUNDS COLLECTION          BIL     3507         2 CJ     26 7   co      )34 00 Draft confession of judgment,
         121121:s         C ,8 6          TOTAL ELEVATOR                PEN:J ING BILLABLE                                  draft affidavit for confession of
         12/121:8           I..ocat ion   PA    P1!1 LADELPl! IA, PA                                                          judgmert; prepare exhibits aDd
                            LOCATION      PA    PB: LADELP11 IA                                                               cover sheets for filing comp!aint
                                                                                                                              in confession of judgment

                                                                             Totals          4   so                :.281 5C




         file:///F:/ATM12 l 2103022.htm                                                                                                           12/12/2018
